DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 04/15/2022 and 08/25/2022 were considered.

Response to Amendment
The Applicant’s Amendment filed on 05/26/2022 in which claims 1, 60 and 63 have been amended, claims 4, 12 and 17 have been canceled, claims 27-36, 58, 61 and 64 have been withdrawn and entered of record.
Claims 1-3, 5-11, 13-16, 18-26, 37-57, 59-60, 62-63, and 65-66 are pending for examination.

Response to Arguments
Regarding the Allowable Subject Matter, as indicated in the previous Office Action, claims 4, 14 and 23 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  However, not all the intervening claims are included in the base claim 1 (e.g. claim 4 depending on claim 2 and so on), thus the scope of the claims have changed.  Therefore, the claims are not allowable.

Claim Objections
Claims 14 and 23 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-16, 18-26, 37-57, 59-60, 62-63, and 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the amended claims 1, 60, and 63, the claims recite “wherein the voltage pulse has an amplitude within an amplitude range between 100 Volts and 500 Volts, a frequency within a frequency range between 20KHz and 200KHz, a period within a period range between 5 microseconds and 50 microseconds, a nominal duty cycle in a duty cycle range between 0.1% and 10% or a combination thereof”  the recitation based on each claim as a whole is unclear.  It is unclear what limitation of the recitation is included and which limitation is excluded.  For examination purpose, the limitation will be construed as “wherein adjustment of the voltage pulse comprising at list one of: has an amplitude within an amplitude range between 100 Volts and 500 Volts, a frequency within a frequency range between 20KHz and 200KHz, a period within a period range between 5 microseconds and 50 microseconds, a nominal duty cycle in a duty cycle range between 0.1% and 10% or a combination thereof”.
Regarding claims 2, 3, 5-11, 13-16, 18-26, 37-57, 59, 62, and 65, 66, the claims are rejected based on the rejections of claims 1, 60, and 63 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 13-16, 18-25, 37-57, 59, 60, 62, 63, 65, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury et al., (US Patent Publication 2012/0006408; hereinafter “El-Ghoroury” [Previous cited]).
Regarding claim 1, El-Ghoroury discloses a system for increasing photovoltaic device efficiency (Fig. 7D), comprising: 
a voltage source circuit (Fig. 7D, 730); and  
5a switching circuit (Fig. 7D, 740) having a first port (Fig. 7D, top connection 740) for coupling with said voltage source circuit (Fig. 7D, top connection is connected to 730) and a second port (Fig. 7D, left connection of 740) for coupling with a photovoltaic device (Fig. 7D, left connection of 740 is connected to 530) and being configured to alternate between a first mode ([0070] Vmax) for applying a voltage pulse with a positive magnitude ([0071] “pulling Vmax to a voltage above the open circuit voltage of the core solar cell”) to generate an electric field [0057] for increasing an output current or an output power produced by the photovoltaic device [0070] and a second mode ([0070] Vmin) for providing the increased output current or the increased output power to a load ([0056] “The minimum Vmin value of the alternating photovoltage of the hot carrier solar cell 500 design of this invention would be selected at a point the cell internal built-in electric field εbi is still at its highest value, meaning the point at which the photo-excited carrier transport velocity can reach its maximum value” indicate a mode that allow the output power of the solar panel to supply energy to the load).
El-Ghoroury discloses the claimed invention except for wherein the voltage pulse has an amplitude within an amplitude range between 100 Volts and 500 Volts, a frequency within a frequency range between 20KHz and 200KHz, a period within a period range between 5 microseconds and 50 microseconds, a nominal duty cycle in a duty cycle range between 0.1% and 10% or a combination thereof. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the voltage pulse having an amplitude within an amplitude range between 100 Volts and 500 Volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, El-Ghoroury discloses minimum voltage and maximum voltage but not any specific value [0070].  Therefore, it would motivate one of ordinary skill in the art to discover the optimum range such as claimed.
Regarding claim 2, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said voltage source circuit supplies a voltage signal to said switching circuit ([0070] Vmax), and wherein said switching circuit applies the supplied voltage signal as the voltage pulse to generate the electric field [0071]-[0072].
Regarding claim 3, El-Ghoroury discloses the system of claim 2 above, El-Ghoroury further discloses the voltage signal comprises a direct current voltage signal [0071], an alternating current voltage signal, a pulsed voltage signal, a periodic voltage signal or a 15combination thereof.
Regarding claim 6, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit is integrated with said voltage source circuit (voltage source 730 is integrated with switching regulator).
Regarding claim 7, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit applies a plurality of voltage pulses to generate the electric field [0070].
Regarding claim 8, El-Ghoroury discloses the system of claim 7 above, El-Ghoroury further discloses the voltage pulses have a uniform magnitude ([0070], Vmax).
Regarding claim 9, El-Ghoroury discloses the system of claim 7 above, El-Ghoroury further discloses the voltage pulses comprise a plurality of sets of one or more voltage pulses [0070].
Regarding claim 10, El-Ghoroury discloses the system of claim 9 above, El-Ghoroury further discloses said switching circuit applies a first set of one or more voltage pulses to generate a first electric field for increasing the output current or the output 10power produced by the photovoltaic device and subsequently applies a second set of one or more voltage pulses to generate a second electric field for increasing the output current or the output power produced by the photovoltaic device ([0070]-[0072] Vmin and Vmax).
Regarding claim 11, El-Ghoroury discloses the system of claim 10 above, El-Ghoroury further discloses said switching circuit operates in the second mode between application of the first set of one or more voltage pulses and application of the second 15set of one or more voltage pulses ([0072] “the cycle repeats” indicate the Vmin is between the previous set of pulses and later set of pulses).
Regarding claim 13, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury also discloses the system further comprising a control circuit for adjusting a frequency of the voltage pulse, a magnitude of the voltage pulse, a period of the voltage pulse, a repetition 20rate of the voltage pulse, a duty cycle of the voltage pulse, a duration of the voltage pulse or a combination thereof ([0070] controller is inherence for “control of the switching duty cycle, switching frequency or a combination of these or other parameters”.
Regarding claim 14, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury discloses the claimed invention except for said control circuit adjusts the frequency of the voltage pulse to be within a frequency range between 20KHz and 200KHz, the magnitude of the voltage pulse to be within an amplitude range between 100 Volts and 500 Volts, the period of the voltage pulse to be within a period range between 5 microseconds and 50 microseconds, the duty cycle of the voltage pulse to be within a duty cycle range between 0.1% and 10%, the duration of the voltage pulse to be in a duration range between 10 nanoseconds and 2000 nanoseconds or a combination thereof.. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the magnitude of the voltage pulse to be within an amplitude range between 100 Volts and 500 Volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, El-Ghoroury discloses minimum voltage and maximum voltage but not any specific value [0070].  Therefore, it would motivate one of ordinary skill in the art to discover the optimum range such as claimed.
Regarding claim 15, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury further discloses said control circuit adjusts the frequency, the magnitude, the period, the repetition rate, the duty cycle, the duration or the combination thereof 10based at least in part on the output current of the photovoltaic device, an output voltage of the photovoltaic device or both [0070].
Regarding claim 16, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury also discloses the system further comprising a measuring circuit for measuring the output current of the photovoltaic device, an output voltage of the photovoltaic device [0071] or both, wherein said control circuit adjusts the frequency, the magnitude, the period, the repetition rate, 15the duty cycle, the duration or the combination thereof based at least in part upon the measured output current, the measured output voltage or both [0070].
Regarding claim 18, El-Ghoroury discloses the system of claim 16 above, El-Ghoroury further discloses said measuring circuit includes a current sensor 20coupled in series between the photovoltaic device and the load for measuring the output current of the photovoltaic device, a voltage probe coupled across the photovoltaic device for measuring the output voltage of the photovoltaic device [0071] or a combination thereof.
Regarding claim 19, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury further discloses said control circuit controls the electric field, the output current, the output power or a combination thereof by adjusting the voltage pulse [0070].
Regarding claim 20, El-Ghoroury discloses the system of claim 19 above, El-Ghoroury further discloses said control circuit maximizes the output current of the photovoltaic device, the output power of the photovoltaic device [0056] or a combination thereof.
Regarding claim 21, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury further discloses said control circuit is integrated with said voltage source circuit, said switching circuit or both (730 within 710).
Regarding claim 22, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury also discloses the system further comprising a control circuit for adjusting a switching frequency between the first mode and the second mode, a first duration of the first mode, a second duration of the second mode, a duty cycle of the first mode and the second mode, a first repetition rate of the first mode, a second repetition rate of the second mode or a combination thereof (Fig. 7D, voltage control 730, [0070]-[0071] controller is inherence for “control of the switching duty cycle, switching frequency or a combination of these or other parameters”).
Regarding claim 23, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury discloses the claimed invention except for said control circuit adjusts the switching frequency to be within a frequency range between 20KHz and 200KHz, the first duration to be in a first duration range between 10 nanoseconds and 2000 nanoseconds, the second duration to be in a second duration range between 10 nanoseconds and 2000 nanoseconds, the duty cycle of the voltage pulse to be within a duty cycle range between 0.1% and 10% or a combination thereof. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have adjusts the the first duration to be in a first duration range between 10 nanoseconds and 2000 nanoseconds, the second duration to be in a second duration range between 10 nanoseconds and 2000 nanoseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, El-Ghoroury discloses voltage pulse [0070] but not any specific value.  Therefore, it would motivate one of ordinary skill in the art to discover the optimum range such as claimed.
Regarding claim 24, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury also discloses said control circuit is integrated with said voltage source circuit, said switching circuit or both (Fig. 7D,Voltage Control 730 and Switching Regulator 740).
Regarding claim 25, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury discloses the second port of said switching circuit is coupled with a plurality of photovoltaic devices (Fig. 8, the bias circuit chip is bonded to multiple solar cells), said switching circuit being configured to alternate between the first mode ([0070] Vmax) for applying the voltage pulse with the positive magnitude ([0071] “pulling Vmax to a voltage above the open circuit voltage of the core solar cell”) to generate the 20electric field [0057] for increasing an output current or an output power produced by the plurality of photovoltaic devices [0070] and the second mode ([0070] Vmin) for providing the increased output current or the increased output power produced by the plurality of photovoltaic devices to the load ([0056] “The minimum Vmin value of the alternating photovoltage of the hot carrier solar cell 500 design of this invention would be selected at a point the cell internal built-in electric field εbi is still at its highest value, meaning the point at which the photo-excited carrier transport velocity can reach its maximum value” indicate a mode that allow the output power of the solar panel to supply energy to the load).
Regarding claim 37, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit operates in the second mode between adjacent first modes ([0070]-[0071] Vmin between two Vmax).
Regarding claim 38, El-Ghoroury discloses the system of claim 37 above, El-Ghoroury further discloses said switching circuit operates in the second mode for a predetermined time interval between the adjacent first modes [0072] (Fig. 5B, αTb).
Regarding claim 39, El-Ghoroury discloses the system of claim 38 above, El-Ghoroury further discloses said switching circuit operates to supply no voltage signal from said voltage source circuit during the predetermined time interval (Fig. 5B; [0072] “the Switching Regulator 740 then becoming more active to transfer the charge from capacitor C.sub.1 through the Switching Regulator 740 to the Load and output capacitor O.sub.2 faster than charge is added to the capacitor C.sub.1 by the core solar cell 530, causing the voltage on capacitor C.sub.1 to decrease to V.sub.min, after which the cycle repeats” indicate after Vmax at its maximum, power is no longer apply thus allow the voltage pulse to drop to Vmin).
Regarding claim 40, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit provides a current path 15between the photovoltaic device and the load in the second mode [0072],
Regarding claim 41, El-Ghoroury discloses the system of claim 40 above, El-Ghoroury further discloses the photovoltaic device drives the load via the current path in the second mode ([0072] C2 is connected in parallel to the load thus a power provided to C2 is provided to the load).
Regarding claim 42, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit provides a current path between said voltage source circuit and the photovoltaic device in the first mode ([0070]-[0071] the inventive concept is to hot bias the solar cells).
Regarding claim 43, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the second port of said switching circuit is coupled with one or more existing electrodes of the photovoltaic device ([0074] “implemented as an integrated circuit (IC) device which is bonded to the backside of the solar cell module” indicate the hot carrier solar cell 700 is coupled with the existing electrodes of the photovoltaic device”).
Regarding claim 44, El-Ghoroury discloses the system of claim 42 above, El-Ghoroury further discloses said switching circuit applies a voltage signal supplied by said voltage source ([0070]-[0071] Vmax) circuit to the photovoltaic device via the current path in the first mode [0071].
Regarding claim 45, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit applies the voltage signal to 5the photovoltaic device without structural modification of the photovoltaic device ([0074] “implemented as an integrated circuit (IC) device which is bonded to the backside of the solar cell module” indicate the hot carrier solar cell 700 is a separate component that coupled with the existing electrodes of the photovoltaic device without structural modification of the photovoltaic device).
Regarding claim 46, El-Ghoroury discloses the system of claim 42 above, El-Ghoroury further discloses said switching circuit breaks the current path between said voltage source circuit and the photovoltaic device in the second mode (Fig. 5B; [0072] “the Switching Regulator 740 then becoming more active to transfer the charge from capacitor C.sub.1 through the Switching Regulator 740 to the Load and output capacitor O.sub.2 faster than charge is added to the capacitor C.sub.1 by the core solar cell 530, causing the voltage on capacitor C.sub.1 to decrease to V.sub.min, after which the cycle repeats” indicate after Vmax at its maximum, power is no longer apply thus allow the voltage pulse to drop to Vmin and thus break the current path between the voltage source and the PV).
Regarding claim 47, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit applies the voltage signal to generate the electric field across the photovoltaic device [0071]-[0072].
Regarding claim 48, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the load converts the output current or the output power produced by the photovoltaic device into alternating current power or current [0073].
Regarding claim 49, El-Ghoroury discloses the system of claim 48 above, El-Ghoroury further discloses the load comprises an inverter [0073].
Regarding claim 50, El-Ghoroury discloses the system of claim 48 above, El-Ghoroury further discloses the load is electrically isolated from the photovoltaic device in the radio frequency domain  ([0070] “Voltage Control 730 to control the (V.sub.min, V.sub.max) voltage values that control the switching of the Switching Regulator 740 so that it presents a variable non-dissipative load (except for normal circuit losses) on the core solar cell 530 (an inductor temporarily coupled between the output of the core solar cell and the circuit ground, which inductor is then switched to the circuit output to recover the magnetic energy temporarily stored in the inductor) and provides a DC output” indicates the load is electrically isolated from the photovoltaic device in radio frequency domain; the switching frequency switching at 400 MHz [0063] while the output of 740 is DC).
Regarding claim 51, El-Ghoroury discloses the system of claim 50 above, El-Ghoroury further discloses the load is electrically isolated from the photovoltaic device via a capacitor, an inductor, a battery or a combination thereof ([0070] “Voltage Control 730 to control the (V.sub.min, V.sub.max) voltage values that control the switching of the Switching Regulator 740 so that it presents a variable non-dissipative load (except for normal circuit losses) on the core solar cell 530 (an inductor temporarily coupled between the output of the core solar cell and the circuit ground, which inductor is then switched to the circuit output to recover the magnetic energy temporarily stored in the inductor) and provides a DC output” indicate the inductor inside 740 is in series between the output of 530 and the load; and Fig. 7D shows C1 and C2).
Regarding claim 52, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by up to fifty percent under low light conditions [0088].
Regarding claim 53, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by more than fifty percent under low light conditions [0088].
Regarding claim 54, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by up to twenty percent under high intensity light conditions [0088].
Regarding claim 55, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output 5current or the output power produced by the photovoltaic device between twenty percent and fifty percent [0088].  
Regarding claim 56, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by more than fifty percent [0088].
Regarding claim 57, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the increase in the output current or the output power 10produced by the photovoltaic device is based upon an intensity of light incident on the photovoltaic device, a thickness of the photovoltaic device, a pulse width of the voltage pulse, a frequency of the voltage pulse [0072].
Regarding claim 59, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the second port of said switching circuit is configured for coupling with the load and for providing the increased output current or the increased output power to the load in both the first mode and the second mode [0072].
Regarding claim 60, El-Ghoroury discloses a method for increasing photovoltaic device efficiency (Fig. 7D), comprising: 
providing a voltage source circuit (Fig. 7D, 730); and 
coupling a first port (Fig. 7D, top connection 740) of a switching circuit (Fig. 7D, 740) with the voltage source circuit (Fig. 7D, top connection is connected to 730), the switching circuit having a second port (Fig. 7D, left connection of 740) for coupling with a photovoltaic device (Fig. 7D, left connection of 740 is connected to 530) and being configured to 5alternate between a first mode ([0070] Vmax) for applying a voltage pulse with a positive magnitude ([0071] “pulling Vmax to a voltage above the open circuit voltage of the core solar cell”) to generate an electric field [0057] for increasing an output current or an output power produced by the photovoltaic device [0070] and a second mode ([0070] Vmin) for providing the increased output current or the increased output power to a load ([0056] “The minimum Vmin value of the alternating photovoltage of the hot carrier solar cell 500 design of this invention would be selected at a point the cell internal built-in electric field εbi is still at its highest value, meaning the point at which the photo-excited carrier transport velocity can reach its maximum value” indicate a mode that allow the output power of the solar panel to supply energy to the load).
El-Ghoroury discloses the claimed invention except for wherein the voltage pulse has an amplitude within an amplitude range between 100 Volts and 500 Volts, a frequency within a frequency range between 20KHz and 200KHz, a period within a period range between 5 microseconds and 50 microseconds, a nominal duty cycle in a duty cycle range between 0.1% and 10% or a combination thereof. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the voltage pulse having an amplitude within an amplitude range between 100 Volts and 500 Volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, El-Ghoroury discloses minimum voltage and maximum voltage but not any specific value [0070].  Therefore, it would motivate one of ordinary skill in the art to discover the optimum range such as claimed.
Regarding claim 62, El-Ghoroury discloses the method of claim 60 above, El-Ghoroury further discloses the second port of the switching circuit is configured for coupling with the load and for providing the increased output current or the increased output power to the load in the first mode and in the second mode [0072].
Regarding claim 63, El-Ghoroury discloses a method for increasing photovoltaic device efficiency (Fig. 7D), comprising: 
coupling a first port (Fig. 7D, left connection of 740) of a switching circuit (Fig. 7D, 740) with a photovoltaic device (Fig. 7D, left connection of 740 is connected to 530), the switching circuit having a second port (Fig. 7D, top connection 740) for coupling with a voltage source circuit (Fig. 7D, top connection is connected to 730) and being configured to alternate between a first mode ([0070] Vmax) for applying a voltage pulse with a positive magnitude ([0071] “pulling Vmax to a voltage above the open circuit voltage of the core solar cell”) to generate an electric field [0057] for increasing an output current or an output power produced by the photovoltaic 20device [0070] and a second mode ([0070] Vmin) for providing the increased output current or the increased output power to a load  ([0056] “The minimum Vmin value of the alternating photovoltage of the hot carrier solar cell 500 design of this invention would be selected at a point the cell internal built-in electric field εbi is still at its highest value, meaning the point at which the photo-excited carrier transport velocity can reach its maximum value” indicate a mode that allow the output power of the solar panel to supply energy to the load).
Regarding claim 65, El-Ghoroury discloses the method of claim 63 above, El-Ghoroury also discloses the method further comprising coupling the first port with the load, the switching circuit being configured for providing the increased output current or the increased output power to the load via the first port in the first mode and in the second mode [0072].
Regarding claim 66, El-Ghoroury discloses the system of claim 43 above, El-Ghoroury further discloses at least one of the existing electrodes comprises an output power electrode for providing the output current or the output power produced by the photovoltaic device ([0074] “implemented as an integrated circuit (IC) device which is bonded to the backside of the solar cell module” indicate the hot carrier solar cell 700 is a separate component that coupled with the existing electrodes of the photovoltaic device without structural modification of the photovoltaic device).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury in view of KAIFU et al., (US Patent Publication 2001/0050402; hereinafter “KAIFU” [Previous cited).
Regarding claim 5, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury does not explicitly disclose switching circuit comprises at least one solid state switch, at least one switching transistor or a combination thereof.  However, using solid state switch or switching transistor as a switch is well-known in the art.  The reference of KAIFU is introduced to provide as an evidence.  KAIFU discloses using a switching transistor (Fig. 12, Switch 220) as a switch for biasing a solar cell.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghoroury to incorporate the teaching of KAIFU and use a switching transistor as a switch in order to have switching circuit comprises at least one solid state switch, at least one switching transistor or a combination thereof.  Doing so would allow switching the power source signal at a high speed.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury in view of Gilmore et al., (US Patent Publication 2009/0078304; hereinafter “Gilmore” [Previous cited]).
Regarding claim 26, El-Ghoroury discloses the system of claim 25 above, El-Ghoroury does not explicitly disclose the plurality of photovoltaic devices is disposed in a series device configuration (Fig. 2, 202), a parallel device configuration or a combination thereof.  However, connecting a plurality of photovoltaic devices in series or parallel is well-known in the art.  The reference of Gilmore is introduced to provide as an evidence.  Gilmore discloses connecting a plurality of photovoltaic devices in series (Fig. 2, 202).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghoroury to incorporate the teaching of Gilmore and connect the plurality of photovoltaic devices in series.  Doing so would allow increase the voltage at the output of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836